Exhibit 99.1 TRANSCANADA CORPORATION – FOURTH QUARTER 2007 Media Inquiries: Cecily Dobson/ Shela Shapiro (403) 920-7859 (800) 608-7859 Investor and Analyst Inquiries: David Moneta / Myles Dougan / Terry Hook (403) 920-7911 (800) 361-6522 NewsRelease TransCanada Reports 10 Per Cent Increase in Comparable Earnings for 2007 Common Share Dividend Increased bySix Per Cent CALGARY, Alberta – January 29, 2008 – (TSX: TRP) (NYSE: TRP) Fourth Quarter and Year-End 2007 Highlights (All financial figures are unaudited and in Canadian dollars unless noted otherwise) · Net income for fourth quarter 2007 of $377 million ($0.70 per share), an increase of approximately 27 per cent on a per share basis compared to 2006 · Comparable earnings for fourth quarter 2007 of $307 million ($0.57 per share), an increase of approximately eight per cent on a per share basis compared to 2006 · Net income for the year ended December 31, 2007 of $1.223 billion ($2.31 per share), an increase of approximately five per cent on a per share basis compared to 2006 · Comparable earnings for the year ended December 31, 2007 of $1.107 billion ($2.09 per share), an increase of approximately 10 per cent on a per share basis compared to 2006 · Funds generated from operations for fourth quarter and year ended December 31, 2007 of $741 million and $2.621 billion, an increase of approximately 12 and 10 per cent respectively · Dividend of $0.36 per common share declared by the Board of Directors, an increase ofsix per cent “TransCanada’s strong financial performance in the fourth quarter and throughout 2007 is a result of solid contributions from our existing assets and the growing cash flow and earnings from newly acquired and developed assets such as the ANR pipeline system and the Edson gas storage facility in Alberta,” said Hal Kvisle, TransCanada president and chief executive officer. “Our strong financial performance in 2007 has enabled our Board of Directors to increase the quarterly dividend on the company’s common shares bysix per cent to $0.36 per share.” “We are pleased with TransCanada’s advancements of our pipeline and energy projects in 2007.Significant milestones in the fourth quarter included certain regulatory approvals for our Keystone pipeline project,the announcement of an expansion ofthe Alberta System and the installation of the sixteenth and final new steam generator at the Bruce A power plant. It is through advancement of large-scale infrastructure initiatives such as these that we expect to generate strong long-term financial returns for our shareholders,” added Mr. Kvisle. FOURTH QUARTER NEWS RELEASE 2007 – TRANSCANADA [2 TransCanada Corporation (TransCanada or the Company) reported net income for fourth quarter 2007 of $377 million ($0.70 per share) compared to $269 million ($0.55 per share) for fourth quarter 2006. Comparable earnings were $307 million ($0.57 per share) for fourth quarter 2007 compared to $257 million ($0.53 per share) in fourth quarter 2006. The $50 million ($0.04 per share) increase was due to higher contributions from the Pipelines business reflecting additional income earned from the acquisition of American Natural Resources Company and the ANR Storage Company (collectively, ANR), higher earnings as a result of rate settlements for both the Canadian Mainline and the Gas Transmission Northwest System and lower operating costs on the Alberta System. Comparable earnings were lower in the Energy business primarily due to the impact of lower realized power prices in Alberta and lower contributions from Bruce Power. Comparable earnings in fourth quarter 2007 excluded $56 million of favourable income tax adjustments resulting from changes in Canadian federal income tax legislation and a $14 million gain on sale of land, and in fourth quarter 2006, excluded $12 million of income tax refunds. Net income and net income from continuing operations (net earnings) was $1.223 billion ($2.31 per share) for the year ended December 31, 2007 compared to net income of $1.079 billion ($2.21 per share), and net earnings of $1.051 billion ($2.15 per share) for 2006. Comparable earnings for the year ended December 31, 2007 were $1.107 billion ($2.09 per share), compared to $925 million ($1.90 per share) for 2006. The $182 million ($0.19 per share) increase was primarily due to additional income earned from the acquisition of ANR, higher earnings from the Canadian Mainline and the start-up in late 2006 of the Bécancour and Edson facilities. Partially offsetting these increases was a lower contribution from Bruce Power. Comparable earnings for the year ended December 31, 2007 excluded positive income tax adjustments of $102 million and the $14 million gain on sale of land. Comparable earnings for the year ended December 31, 2006, excluded $95 million in favourable income tax adjustments, an $18 million bankruptcy settlement with Mirant Corporation and certain of its subsidiaries, and a $13 million gain on the sale of TransCanada’s interest in Northern Border Partners, L.P. Net cash provided by operations in fourth quarter 2007 was $695 million compared to $493 million for the same period in 2006. Net cash provided by operations for the year ended December 31, 2007 was $2.836 billion compared to $2.075 billion for the same period in 2006. The increase in net cash provided by operations was primarily due to an increase in funds generated from operations and a decrease in operating working capital. Funds generated from operations were $741 million and $2.621 billion for the quarter and year ended December 31, 2007, an increase of $81 million and $243 million, respectively, when compared to the same periods in 2006. Notable recent developments in Pipelines, Energy and Corporate include: Pipelines § On January 11, 2008, TransCanada received the Final Environmental Impact Statement (FEIS) from the U.S. Department of State regarding the Keystone oil pipeline project (Keystone) stating the pipeline would result in limited adverse impacts. A decision is anticipated mid-February 2008 regarding Keystone’s application for a Presidential Permit authorizing the construction and operation of the facilities at the U.S./Canada border crossing. Construction and material supply contracts totaling approximately $3.0 billion have been awarded for pipe, tanks, pumps and related materials, and engineering and construction management services. Receipt and stockpiling of line pipe has begun and construction activities are scheduled to commence February 2008. FOURTH QUARTER NEWS RELEASE 2007 – TRANSCANADA [3 § On January 22, ConocoPhillips and TransCanada announced that ConocoPhillips acquired a 50 per cent ownership interest in the Keystone oil pipeline project. A previously signed Memorandum of Understanding committed ConocoPhillips to ship crude oil on the pipeline and gave the right to acquire up to 50 per cent ownership interest. Affiliates of TransCanada will be responsible for constructing and operating the 3,456-kilometre (2,148-mile) Keystone Pipeline. § On November 1, 2007, the Gas Transmission Northwest System filed a Stipulation and Agreement with the Federal Energy Regulatory Commission (FERC) comprised of an uncontested settlement of all aspects of its 2006 General Rate Case. On January 7, 2008, the FERC issued an order approving the settlement. The settlement rates are effective retroactive to January 1, 2007. § In November 2007, a non-routine application was filed with the Alberta Energy and Utilities Board (EUB) for a North Central Corridor pipeline expansion of the Alberta System. The project will provide capacity needed to address increasing gas supply in northwest Alberta, declining gas supply in northeast Alberta, growing intra-Alberta markets resulting largely from increased oil sands development and reduced delivery capability to interconnecting pipelines at the Alberta-Saskatchewan border. The estimated cost of this project is $983 million with construction expected to begin late 2008, subject to regulatory approval. The project is expected to be completed in two stages with the first stage completed in April 2009 and the second in April 2010. § On November 30, 2007, TransCanada submitted an application for license to construct the Alaska Pipeline project under the Alaska Gasline Inducement Act (AGIA). On January 4, 2008, the State of Alaska announced that TransCanada had submitted a complete AGIA application and would be advancing to the Public Comment stage. No other applicant met all the AGIA requirements. If approved by the Administration and the Legislature, TransCanada could be granted the AGIA License later this year. § In November 2007, Trans Québec & Maritimes (TQM) filed an application with the National Energy Board (NEB) for approval of a three-year partial negotiated settlement, concerning all matters except cost of capital, with interested parties for the years 2007 to 2009. In December 2007, TQM filed a cost of capital application for the years 2007 and 2008. The application requests approval of an 11 per cent return on 40 per cent deemed common equity. TQM’s rates currently reflect the NEB return on equity (ROE) formula on 30 per cent deemed common equity. The cost of capital hearing is expected tocommence on September 23, 2008. § Portland Natural Gas Transmission System (PNGTS) and the Gas Transmission Northwest System reached agreement with Calpine Corporation for allowed unsecured claims in the Calpine bankruptcy of US$125 million and US$192.5 million, respectively. These claims are expected to be settled in first quarter 2008 when creditors are expected to receive shares in the re-organized Calpine.These shares will be subject to market price moves as the new Calpine shares begin to trade in the market. Claims for Nova Gas Transmission Ltd.and Foothills Pipe Lines (South B.C.) Ltd. for $31.6 million and $44.4 million, respectively, were both received in January 2008 and are for the benefit of the shippers. FOURTH QUARTER NEWS RELEASE 2007 – TRANSCANADA[4 Energy § In January 2008, a milestone in the Bruce A Units 1 and 2 restart and refurbishment project was completed when the sixteenth and final new steam generator was installed. With the completion of this stage of the project,the authorized funding for Units 1 and 2 has been increased from $2.75 billion to approximately $3.0 billion. Bruce Power is currently preparing a comprehensive estimate of the cost to complete the Unit 1 and 2 restart. This process is expected to result in a further increase in the total project cost. Project cost increases are subject to the capital cost risk and reward sharing mechanism under the agreement with the Ontario Power Authority. Bruce A Units 1 and 2 are expected to produce an additional 1,500megawatts (MW) when completed in 2010. § Broadwater Energy, LLC achieved another major milestone on January 11, 2008 as the FERC issued its FEIS for the Broadwater project, the proposed offshore liquefied natural gas (LNG) facility in Long Island Sound, New York. FERC has reaffirmed its conclusions that Broadwater is an environmentally responsible way to meet the region’s natural gas needs in the coming years, given the alternatives. This includes consideration of the project’s purpose and need and the environmental impacts associated with the location, design, and construction methods of the alternatives. The New York State Department of State is expected to release a decision on the Coastal Zone Management Act in first quarter 2008. § The second phase of the Cartier Wind project, the 100.5 MW Anse-à-Valleau wind farm, was placed into service in November 2007.In addition, Cartier Wind began construction of its third phase of the project, the 109.5 MW Carleton wind farm. § OnJanuary 15, 2008, Maine’s Land Use Regulatory Commission Hearing approved a Land Use Permit for the Kibby Wind power project, a proposed wind farm along Kibby Mountain and Kibby Range in the Boundary Mountains of Maine. The Kibby Wind power project includes 44 wind turbines and is expected to produce approximately 132 MW of electricity. Subject to receipt of U.S. federal and state approvals, construction of the new facilities could begin in early 2008. § In November 2007, TransCanada entered into an agreement with Hydro-Québec to temporarily suspend all electricity generation from the Bécancour power plant during 2008. The agreement, which was requested by Hydro-Québec as a result of their excess electricity supply, was approved by Québec’s Régie de l’énergie in December 2007. The agreement also provides Hydro-Québec the option to extend the temporary suspension to 2009. TransCanada will receive payments under the agreement similar to those that would have been received under normal course operation. FOURTH QUARTER NEWS RELEASE 2007 – TRANSCANADA [5 Fourth Quarter and Year End 2007 Financial Highlights Operating Results Three months ended December 31 Year ended December 31 (unaudited) (millions of dollars) 2007 2006 2007 2006 Revenues 2,189 2,091 8,828 7,520 Net Income Continuing operations 377 269 1,223 1,051 Discontinued operations - - - 28 377 269 1,223 1,079 Comparable Earnings (1) 307 257 1,107 925 Cash Flows Funds generated from operations (1) 741 660 2,621 2,378 (Increase)/decrease in operating working capital (46) (167) 215 (303) Net cash provided by operations 695 493 2,836 2,075 Capital Expenditures 595 570 1,651 1,572 Acquisitions, Net of Cash Acquired 1 112 4,223 470 Three months ended December 31 Year ended December 31 Common Share Statistics 2007 2006 2007 2006 Net Income Per Share - Basic Continuing operations $0.70 $0.55 $2.31 $2.15 Discontinued operations - - - 0.06 $0.70 $0.55 $2.31 $2.21 Comparable Earnings Per Share - Basic (1) $0.57 $0.53 $2.09 $1.90 Dividends Declared Per Share $0.34 $0.32 $1.36 $1.28 Basic Common Shares Outstanding (millions) Average for the period 539 489 530 488 End of period 540 489 540 489 (1) For a further discussion of comparable earnings, funds generated from operations and comparable earnings per share, refer to the Non-GAAP Measures section in this News Release. FOURTH QUARTER NEWS RELEASE 2007 –TRANSCANADA[6 Forward-Looking Information This news release may contain certain information that is forward-looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward looking information. All forward-looking statements are based on TransCanada’s beliefs and assumptions based on information available at the time such statements were made. The results or events predicted in this information may differ from actual results or events. Factors which could cause actual results or events to differ materially from current expectations include, among other things, the ability of TransCanada to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits, the availability and price of energy commodities, regulatory decisions, changes in environmental and other laws and regulations, competitive factors in the pipeline and energy industry sectors, construction and completion of capital projects, access to capital markets, interest and currency exchange rates, technological developments and the current economic conditions in North America. By its nature, such forward-looking information is subject to various risks and uncertainties which could cause TransCanada's actual results and experience to differ materially from the anticipated results or other expectations expressed. For additional information on these and other factors, see the reports filed by TransCanada with Canadian securities regulators and with the U.S. Securities and Exchange Commission. Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date it is expressed in this news release or otherwise, and TransCanada undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, except as required by law. Non-GAAP Measures TransCanada uses the measures "comparable earnings", "comparable earnings per share" "funds generated from operations" and “operating income” in this news release. These measures do not have any standardized meaning prescribed by generally accepted accounting principles (GAAP) and are therefore considered to be non-GAAP measures. These measures are unlikely to be comparable to similar measures presented by other entities. These measures have been used to provide readers with additional information on TransCanada’s operating performance, liquidity and its ability to generate funds to finance its operations. These measures are used by Management to increase comparability of financial results between reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. Comparable earnings is comprised of net income from continuing operations adjusted for specific items that are significant and not typical of the Company’s operations. The identification of specific items is subjective and management uses judgement in determining the items to be excluded in calculating comparable earnings. Specific items may include, but are not limited to, certain income tax refunds and adjustments, gains or losses on sales of assets, legal settlements and bankruptcy settlements received from former customers. A reconciliation of comparable earnings to net income is presented in the Consolidated Results of Operation section in this news release. Comparable earnings per share is calculated by dividing comparable earnings by the weighted average number of shares outstanding for the period. Funds generated from operations is comprised of net cash provided by operations before changes in operating working capital. A reconciliation of funds generated from operations to net cash provided by operations is presented in the Fourth Quarter and year-end 2007 Financial Highlights chart in this news release. Operating income is used in the Energy segment and is comprised of revenues less operating expenses as shown on the consolidated income statement. A reconciliation of operating income to net earnings is presented in the Energy section in this News Release. FOURTH QUARTER NEWS RELEASE 2007 –TRANSCANADA[7 Consolidated Results of Operations Reconciliation of Comparable Earnings to Net Income (unaudited) Three months ended December 31 Year ended December 31 (millions of dollars except per share amounts) 2007 2006 2007 2006 Pipelines Comparable earnings 202 126 686 529 Specific items: Bankruptcy settlement with Mirant - - - 18 Gain on sale of Northern Border Partners, L.P. interest - - - 13 Net earnings 202 126 686 560 Energy Comparable earnings 114 132 466 429 Specific items: Income tax reassessments and adjustments 30 - 34 23 Gain on sale of land 14 - 14 - Net earnings 158 132 514 452 Corporate Comparable expenses (9) (1) (45) (33) Specific item: Income tax reassessments and adjustments 26 12 68 72 Net earnings 17 11 23 39 Net Income Continuing operations (1) 377 269 1,223 1,051 Discontinued operations - - - 28 Net Income 377 269 1,223 1,079 Net Income Per Share Continuing operations (2) $0.70 $0.55 $2.31 $2.15 Discontinued operations - - - 0.06 Basic $0.70 $0.55 $2.31 $2.21 Diluted $0.70 $0.54 $2.30 $2.20 (1) Comparable Earnings 307 257 1,107 925 Specific items (net of tax, where applicable): Income tax reassessments and adjustments 56 12 102 95 Gain on sale of land 14 - 14 - Bankruptcy settlement with Mirant - - - 18 Gain on sale of Northern Border Partners, L.P. interest - - - 13 Net Income from Continuing Operations 377 269 1,223 1,051 (2) Comparable Earnings Per Share $0.57 $0.53 $2.09 $1.90 Specific items - per share Income tax reassessments and adjustments 0.10 0.02 0.19 0.18 Gain on sale of land 0.03 - 0.03 - Bankruptcy settlement with Mirant - - - 0.04 Gain on sale of Northern Border Partners, L.P. interest - - - 0.03 Net Income Per Share from Continuing Operations $0.70 $0.55 $2.31 $2.15 FOURTH QUARTER NEWS RELEASE 2007 –TRANSCANADA[8 TransCanada’s net income and net earnings in fourth quarter 2007 were $377 million or $0.70 per share compared to $269 million or $0.55 per share in fourth quarter 2006, an increase of $108 million or $0.15 per share. This increase reflects the impact of favourable income tax adjustments of $56 million in fourth quarter 2007 as a result of changes in Canadian federal income tax legislation, compared to income tax refunds and related interest of $12 million in fourth quarter 2006. The increase is also due to additional earnings from the acquisition of ANR in February 2007 and the start up of the Edson facility in December 2006, the positive impact of the settlementsfor both the Gas Transmission Northwest System and the Canadian Mainline, a $14-million after-tax ($16 million pre-tax) gain on the sale of land and lower operating costs on the Alberta System. Lower realized power prices in Alberta and a lower contribution from Bruce Power partially offset these increases to net earnings in fourth quarter 2007 compared to fourth quarter 2006. On a per share basis, net income in fourth quarter 2007 increased $0.15 per share compared to fourth quarter 2006, even though the Company had an increased number of shares outstanding following the Company’s share issuances in 2007. Comparable earnings for fourth quarter 2007 were $307 million or $0.57 per share, compared to $257 million or $0.53 per share for the same period in 2006. Comparable earnings excluded the above-mentioned $56-million and $12-million positive income tax adjustments in fourth quarter 2007 and 2006, respectively, as well as the $14-million gain on sale of land in fourth quarter 2007. Net income was $1,223 million or $2.31 per share for the year ended December 31, 2007, compared to net income of $1,079 million or $2.21 per share for the same period in 2006. Net income for the year ended December 31, 2006 included net income from discontinued operations of $28 million or $0.06 per share, reflecting bankruptcy settlements with Mirant related to TransCanada’s Gas Marketing business divested in 2001. Net earnings were $1,223 million or $2.31 per share for the year ended December 31, 2007 compared to $1,051 million or $2.15 per share for the same period in 2006. The increase in net earnings for the year ended December 31, 2007 compared to the same period in 2006 is primarily due to additional earnings from the acquisition of ANR and the first full year of earnings in 2007 from both the Bécancour and Edson facilities, the positive impact of the settlements for both the Gas Transmission Northwest System and the Canadian Mainline and the $14-million gain on the sale of land. A lower contribution from Bruce Power partially offset these increases in net earnings for the year ended December 31, 2007 compared to the same period in 2006.The increase in net earnings also reflects the impact of favourable income tax adjustments of $102 million in 2007 compared to favourable income tax adjustments of $95 million in 2006. In addition, net earnings in 2006 included an $18-million after-tax ($29 million pre-tax) bankruptcy settlement with Mirant and a $13-million after-tax ($23 million pre-tax) gain on the sale of TransCanada’s general partner interest in Northern Border Partners, L.P. On a per share basis, net earnings for 2007 increased $0.16 per share compared to 2006, even though the Company had an increased number of shares outstanding following the Company’s share issuances in 2007. Comparable earnings for the year ended December 31, 2007 were $1,107 million or $2.09 per share, compared to $925 million or $1.90 per share for the same period in 2006. Comparable earnings for the year ended December 31, 2007 excluded the positive income tax adjustments of $102 million and the $14-million after-tax gain on sale of land. Comparable earnings for the year ended December 31, 2006, excluded the $95-million favourable income tax adjustments, the $18-million bankruptcy settlement with Mirant and the $13-million gain on the sale of TransCanada’s interest in Northern Border Partners, L.P. Results from each business segment for the three months and year ended December 31, 2007 are discussed further in the Pipelines, Energy and Corporate sections of this news release. FOURTH QUARTER NEWS RELEASE 2007 –TRANSCANADA[9 Funds generated from operations of $741 million and $2,621 million for the three months and year ended December 31, 2007, respectively, increased $81 million and $243 million, respectively, compared to the same periods in 2006. Pipelines The Pipelines business generated net earningsand comparable earnings of $202 million in fourth quarter 2007, an increase of $76 millioncompared to $126 millioninfourth quarter 2006. Net earnings for the year ended December 31, 2007 were $686 million compared to $560 million in 2006. Excluding the $18-million Mirant settlement in first quarter 2006 and the $13-million gain on the sale of TransCanada’s interest in Northern Border Partner’s L.P. in second quarter 2006,comparable earnings increased $157 million compared to 2006. Pipelines Results-at-a-Glance (unaudited) Three months ended December 31 Year ended December 31 (millions of dollars) 2007 2006 2007 2006 Wholly Owned Pipelines Canadian Mainline 72 60 273 239 Alberta System 41 34 138 136 ANR (1) 35 104 GTN 32 7 58 46 Foothills (2) 6 6 26 27 186 107 599 448 Other Pipelines Great Lakes (3) 11 11 47 44 Iroquois 4 4 15 15 Portland 4 3 11 13 TC PipeLines LP (4) 4 1 18 4 Ventures LP 2 3 11 12 TQM 1 2 6 7 TransGas 5 3 15 11 Gas Pacifico/INNERGY 1 3 3 8 Tamazunchale (5) 3 2 10 2 Northern Development (4) (2) (7) (5) General, administrative, support costs and other (15) (11) (42) (30) 16 19 87 81 Comparable Earnings 202 126 686 529 Bankruptcy settlement with Mirant - - 18 Gain on sale of Northern Border Partners, L.P. interest - 13 Net Earnings 202 126 686 560 (1) ANR's results include operations since February 22, 2007. (2) Foothills' results reflect the combined operations of Foothills and the BC System. Effective April 1, 2007, Foothills and BC System were integrated. (3) Great Lakes' results reflect TransCanada's 53.55 per cent ownership in Great Lakes since February 22, 2007 and 50 per cent ownership prior to that date. (4) TCPipeLines, LP's results include TransCanada's effective ownership of an additional 15 per cent in Great Lakes as a result of TransCanada's 32.1 per cent interest in TC PipeLines, LP since February 22, 2007, as well as an additional 20 per cent ownership of Northern Border and an additional 49 per cent ownership of Tuscarora since April 6, 2006 and December 19, 2006, respectively. (5) Tamazunchale's results include operations since December 1, 2006. FOURTH QUARTER NEWS RELEASE –TRANSCANADA[10 WhollyOwned Pipelines Canadian Mainline's net earnings increased $12 million and $34 million for the three months and year ended December 31, 2007, respectively, compared to the corresponding periods in 2006. These increases reflect the impact of a five-year tolls settlement (the Settlement) on the Canadian Mainline, effective January 1, 2007 to December 31, 2011. The Settlement with interested stakeholders was approved by the NEB in May 2007 and included an increase in the deemed common equity ratio from 36 per cent to 40 per cent. In addition to the positive impact of the increase in deemed common equity ratio in the Settlement, Canadian Mainline’s net earnings increased due to certain performance-based incentive arrangements and operations, maintenance and administrative (OM&A) cost savings. Partially offsetting these increases were the negative impacts of a lower allowed ROE of 8.46 per cent in 2007 (8.88 per cent in 2006) and a lower average investment base. Alberta System’s net earnings of $41 million in fourth quarter 2007 increased $7 million compared to $34 million in the same quarter of 2006. Net earnings for the year ended December 31, 2007 of $138 million increased $2 million compared to 2006. These increases were mainly due to OM&A cost savings, partially offset by a lower investment base as well as a lower allowed ROE in 2007.Earnings in 2007 reflect an ROE of 8.51 per cent compared to 8.93 per cent in 2006, both on deemed common equity of 35 per cent. For the three months ended December 31, 2007 and the period from acquisition to December 31, 2007, ANR’s net earnings were $35 million and $104 million, respectively, in line with the Company’s expectations. TransCanada completed the acquisition of ANR on February 22, 2007 and included its net earnings from this date. ANR’s revenues are primarily derived from its interstate natural gas transmission, storage, gathering and related services. Due to the seasonal nature of the business, ANR’s volumes, revenues and net earnings are generally expected to be higher in the winter months. GTN’s comparable earnings for the three months and year ended December 31, 2007, increased $25 million and $12 million, respectively, compared to the same periods in 2006 primarily due to the positive impact of a rate case settlement included in fourth quarter 2007. In fourth quarter 2007, GTN recorded the full year impact for the rate case settlement upon approval by the FERC in January 2008. GTN’s 2007 financial results had reflected revenues based on 2006 rates for transportation service. The positive impact of the rate case settlement on net earnings was partially offset by the impact of lower long-term firm contracted volumes and a weaker U.S. dollar in 2007. In addition, comparable earnings in 2007 was negatively impacted by a higher provision taken in 2007 for non-payment of contract revenues from a subsidiary of Calpine Corporation that filed for bankruptcy protection. FOURTH QUARTER NEWS RELEASE 2007–TRANSCANADA [11 Operating Statistics Gas Transmission Canadian Alberta Northwest Year ended December 31 Mainline(1) System(2) ANR (4) System(3) Foothills (5) (unaudited) 2007 2006 2007 2006 2007 2007 2006 2007 2006 Average investment base ($ millions) 7,292 7,459 4,224 4,287 n/a n/a n/a 818 850 Delivery volumes (Bcf) Total 3,183 2,955 4,020 4,051 1,210 827 790 1,441 1,403 Average per day 8.7 8.1 11.0 11.1 3.8 2.3 2.2 3.9 3.8 (1) Canadian Mainline deliveries originating at the Alberta border and in Saskatchewan for the year ended December 31, 2007 were 2,199 Bcf (2006 - 2,224 Bcf); average per day was 6.0 Bcf (2006 - 6.1 Bcf). (2) Field receipt volumes for the Alberta System for the year ended December 31, 2007 were 4,047 Bcf (2006 - 4,160 Bcf); average per day was 11.1 Bcf (2006 - 11.4 Bcf). (3) ANR and the Gas Transmission Northwest System results are not impacted by current average investment base as these systems operate under a fixed rate model approved by the FERC. (4) ANR includes results of pipeline operations since February 22, 2007. (5) Foothills reflects the combined operations of Foothills and the BC System. Effective April 1, 2007, Foothills and BC System were integrated. Other Pipelines TransCanada’s proportionate share of net earnings from Other Pipelines was $16 million for the three months ended December 31, 2007 compared to $19 million for the same period in 2006. Increased earnings from TC PipeLines, LP, primarily due to TransCanada’s increased partnership interest and TC PipeLines, LP’s acquisition of an additional 46.45 per cent interest in Great Lakes, were more than offset by the impact of higher project development and support costs associated with growing the Pipelines business. Other Pipelines’ comparable earnings for the year ended December 31, 2007 were $87 million compared to $81 million in the corresponding period in 2006. Earnings increased due to higher earnings for TC PipeLines, LP, primarily due to TransCanada’s increased partnership interest and TC PipeLines, LP’s Great Lakes and Northern Border acquisitions in February 2007 and April 2006, respectively. Earnings also increased due to earnings from the Tamazunchale pipeline, which commenced commercial operations in December 2006. These increases were partially offset by higher project development and support costs associated with growing the Pipelines business and a weaker U.S. dollar. As at December 31, 2007, TransCanada had advanced $137 million to the Aboriginal Pipeline Group with respect to the Mackenzie Gas Pipeline Project (MGP). TransCanada and its co-venturers on the MGP continue to pursue the development of the project, focusing on the regulatory process and discussions with the Canadian federal government on fiscal framework. Project timing is uncertain and is conditional upon regulatory and fiscal matters. TransCanada’s ability to recover its investment remains dependent on the successful outcome of the project. Energy Energy’s net earnings of $158 million in fourth quarter 2007 increased $26 million compared to $132 million in fourth quarter 2006. Excluding $30 million of positive income tax adjustments as a result of changes in Canadian federal income tax legislation and the $14 million after-tax ($16 million pre-tax) gain on sale of land previously held for power development in Ontario, comparable earnings of $114 million decreased $18 million in fourth quarter 2007. FOURTH QUARTER NEWS RELEASE 2007–TRANSCANADA [12 Energy’s net earnings for the year ended December 31, 2007 of $514 million increased $62 million compared to $452 million for the same period in 2006. Excluding the $34 million and $23 million of income tax adjustments in 2007 and 2006, respectively, and the $14 million gain on sale of land in 2007, Energy’s comparable earnings for the year ended December 31, 2007 increased $37 million to $466 million. Energy Results-at-a-Glance (unaudited) Three months ended December 31 Year ended December 31 (millions of dollars) 2007 2006 2007 2006 Bruce Power 43 59 167 235 Western Power Operations 58 109 308 297 Eastern Power Operations 66 55 255 187 Natural Gas Storage 57 30 146 93 General, administrative, support costs and other (45) (44) (158) (144) Operating income 179 209 718 668 Financial charges (6) (6) (22) (23) Interest income and other 2 - 10 5 Income taxes (61) (71) (240) (221) Comparable Earnings 114 132 466 429 Gain on sale of land 14 - 14 - Income tax adjustments 30 - 34 23 Net Earnings 158 132 514 452 FOURTH QUARTER NEWS RELEASE 2007 –TRANSCANADA [13 Bruce Power Bruce Power Results-at-a-Glance Three months ended December 31 Year ended December 31, 2007 (unaudited) 2007 2006 2007 2006 Bruce Power (100 per cent basis) (millions of dollars) Revenues Power 493 465 1,920 1,861 Other (1) 28 28 113 71 521 493 2,033 1,932 Operating expenses Operations and maintenance(2) (258) (256) (1,051) (912) Fuel (28) (28) (104) (96) Supplemental rent(2) (42) (43) (170) (170) Depreciation and amortization (36) (35) (151) (134) (364) (362) (1,476) (1,312) Operating Income 157 131 557 620 TransCanada's proportionate share - Bruce A (5) 42 24 91 TransCanada's proportionate share - Bruce B 53 16 161 137 TransCanada's proportionate share 48 58 185 228 Adjustments (5) 1 (18) 7 TransCanada's operating income from Bruce Power 43 59 167 235 Bruce Power - Other Information Plant availability Bruce A 68% 97% 78% 81% Bruce B 93% 85% 89% 91% Combined Bruce Power 86% 89% 86% 88% Planned outage days Bruce A 46 - 121 81 Bruce B 13 43 93 65 Unplanned outage days Bruce A 6 2 17 37 Bruce B 3 10 32 31 Sales volumes (GWh) (3) Bruce A - 100 per cent 2,250 3,210 10,180 10,650 TransCanada's proportionate share 1,096 1,564 4,959 5,158 Bruce B - 100 per cent 6,670 6,030 25,290 25,820 TransCanada's proportionate share 2,108 1,905 7,992 8,159 Combined Bruce Power - 100 per cent 8,920 9,240 35,470 36,470 TransCanada's proportionate share 3,204 3,469 12,951 13,317 Results per MWh (4) Bruce A power revenues $60 $59 $59 $58 Bruce B power revenues $54 $46 $52 $48 Combined Bruce Power revenues $56 $50 $55 $51 Combined Bruce Power fuel $3 $3 $3 $3 Combined Bruce Power operating expenses (5) $40 $38 $41 $35 Percentage of output sold to spot market 44% 30% 45% 35% (1) Includes fuel cost recoveries for Bruce A of $10 million and $35 million for the three months and year ended December 31, 2007, respectively ($11 million and $30 million for the three months and year ended December 31, 2006, respectively). Includes changes in fair value of held-for-trading derivatives of $11 million and $47 million for the three months and year ended December 31, 2007, respectively (nil for each of the three months and year ended December 31, 2006). (2) Includes adjustments to eliminate the effects of inter-partnership transactions between Bruce A and Bruce B. (3) Gigawatt hours. (4) Megawatt hours. (5) Net of fuel cost recoveries. FOURTH QUARTER NEWS RELEASE 2007–TRANSCANADA [14 TransCanada’s operating income of $43 million from its combined investment in Bruce Power decreased $16 million in fourth quarter 2007 compared to fourth quarter 2006.TransCanada’s proportionate share of operating income in Bruce B increased $37 million to $53 million in fourth quarter 2007 due to the positive impact of higher realized prices, higher generation volumes and lower operating costs as a result of fewer planned outage days in fourth quarter 2007 compared to the same period in 2006. TransCanada’s proportionate share of operating income in Bruce A decreased by $47 million from $42 million in fourth quarter 2006 primarily due to lower generation volumes and higher operating costs related to the significant increase in planned outage days in fourth quarter 2007 compared to fourth quarter 2006. Higher post-employment benefit costs and lower positive purchase price amortizations related to the expiry of power sales agreements also contributed to the decrease in TransCanada’s operating income from its combined investment in Bruce Power in fourth quarter 2007 compared to the same period in 2006. TransCanada’s share of Bruce Power’s generation for fourth quarter 2007 decreased 265 GWh to 3,204 GWh, compared to 3,469 GWh in fourth quarter 2006, as a result of an increase in planned maintenance outage days at Bruce A in fourth quarter 2007. Bruce B power prices achieved during fourth quarter 2007 were $54 per MWh compared to $46 per MWh in fourth quarter 2006, primarily due to higher spot market prices in Ontario. Bruce A power prices were consistent with 2007 due to the contracted fixed price. Bruce Power’s combined operating expenses (net of fuel cost recoveries) in fourth quarter 2007 increased to $40 per MWh from $38 per MWh in fourth quarter 2006 primarily due to lower combined output. TransCanada’s operating income from its investment in Bruce Power for the year ended December 31, 2007 was $167 million compared to $235 million for the same period in 2006.TransCanada’s proportionate share of operating income in Bruce B increased $24 million to $161 million for the year ended December 31, 2007 primarily due to higher realized power prices, partially offset by higher operating costs associated with an increase in planned outage days in 2007, compared to 2006. TransCanada’s proportionate share of operating income in Bruce A decreased $67 million to $24 million for the year ended December 31, 2007 primarily due to lower output and higher operating costs associated with an increase in planned outage days in 2007 compared to 2006. Higher post-employment benefit costs and lower positive purchase price amortizations related to the expiry of power sales agreements also contributed to the decrease in TransCanada’s operating income from its combined investment in Bruce Power for the year ended December 31, 2007 compared to 2006. The overall plant availability percentage in 2008 is expected to be in the low 90s for the four Bruce B units and in the low 80s for the two operating Bruce A units. A planned outage for Bruce B Unit 7 started at the end of January 2008 and is expected to be completed in March 2008. A planned maintenance outage for Bruce B Unit 5 is scheduled for early May 2008 and is expected to be completed in late second quarter 2008.Bruce A Unit 4 has a one-month outage scheduled to start late March 2008. A two-month outage scheduled for Bruce A Unit 3 is expected to commence mid-September 2008. Income from Bruce B is directly impacted by the fluctuations in wholesale spot market prices for electricity. Net earnings from both Bruce A and Bruce B units are impacted by overall plant availability, which in turn is impacted by scheduled and unscheduled maintenance. As a result of a contract with the Ontario Power Authority (OPA), all of the output from Bruce A in fourth quarter 2007 was sold at a fixed price of $59.69 per MWh (before recovery of fuel costs from the OPA) compared to $58.63 per MWh for fourth quarter 2006. Sales from the Bruce B Units 5 to 8 were subject to a floor price of $46.82 per MWh in fourth quarter 2007 and $45.99 per MWh in fourth quarter 2006. Both the Bruce A and Bruce B reference prices are adjusted annually for inflation on April 1. Payments received pursuant to the Bruce B floor price mechanism are subject to a recapture payment dependent on annual spot prices over the term of the contract.Bruce B net earnings do not include any amounts received under this floor price mechanism to date. To further reduce its exposure to spot market prices, Bruce B has entered into fixed price sales contracts to sell forward approximately 10,200 GWh for 2008. FOURTH QUARTER NEWS RELEASE 2007–TRANSCANADA [15 As at December 31, 2007, Bruce A had incurred capital costs of $1.9 billion with respect to the revised restart and refurbishment of Units 1 and 2, and additional costs of $0.2 billion with respect to Units 3 and 4. Western Power Operations Western Power Operations Results-at-a-Glance (unaudited) Three months ended December 31 Year ended December 31 (millions of dollars) 2007 2006 2007 2006 Revenues Power 245 378 1,045 1,185 Other (1) 18 35 89 169 263 413 1,134 1,354 Commodity purchases resold Power (154) (233) (608) (767) Other (2) (12) (32) (65) (135) (166) (265) (673) (902) Plant operating costs and other (35) (35) (135) (135) Depreciation (4) (4) (18) (20) Operating income 58 109 308 297 (1)
